ICJ_045_TemplePreahVihear_KHM_THA_1961-05-26_JUD_01_PO_04_FR.txt. 39

OPINION INDIVIDUELLE DE SIR PERCY SPENDER
[Traduction]

Je m’associe aux conclusions de la Cour.

Ne jugeant pas indispensable, étant donné la façon dont j'envisage
la première exception préliminaire, d'examiner un certain nombre
de questions sur lesquelles la Cour s’est penchée dans son arrêt, je
voudrais exposer brièvement les raisons pour lesquelles j'estime
que l'exception n’est pas fondée.

#
* *

La question soulevée par ia premiére exception préliminaire
touche le point de savoir si la lettre de la Thailande du 20 mai 1950,
remise au Secrétaire général des Nations Unies conformément aux
dispositions de l’article 36 (4) du Statut de la Cour actuelle, consti-
tue, dans sa forme et dans sa substance, une déclaration d’accep-
tation de la juridiction obligatoire de la Cour actuelle au sens de
l’article 36 (2) de son Statut.

La Thailande déclare qu’elle a rédigé cette lettre en étant
convaincue que sa déclaration du 3 mai 1940, faite conformément
aux dispositions de l’article 36 du Statut de la Cour permanente
pour renouveler une déclaration antérieure du 20 septembre 1929
fondée sur les mêmes dispositions, s’était transformée, au moment
où elle est devenue partie au Statut de la présente Cour et en vertu
de l’article 36 (5) de ce Statut, en une acceptation de la juridiction
obligatoire de la présente Cour pour la durée restant à courir à
la déclaration de 1940 conformément à ses termes.

Toutefois, soutient la Thaïlande, la décision rendue par la Cour
en l'affaire Israël c. Bulgarie (C. I. J. Recueil 1959) établit que
cette conviction était sans fondement et qu’au contraire les décla-
rations de la Thaïlande visant la Cour permanente sont devenues
caduques à la dissolution de cette Cour et ne pouvaient être re-
nouvelées par la suite. Comme sa lettre n’avait pas eu d’autre objet,
selon la Thailande, que de renouveler sa déclaration visant la Cour
permanente, elle était sans effet ab initio, et il s’ensuit que la
Thaïlande n’a jamais accepté la juridiction obligatoire de la présente
Cour aux termes de l’articie 36 (2) de son Statut.

*
a x

je ne pense pas qu’il y ait lieu de douter que le 20 mai 1950, la
conviction de la Thaïlande ait été telie qu'elle le dit. Cette conviction
s’accordait avec l’opinion généralement admise à l'époque quant
26
PRÉAH VIHÉAR (OP. IND. DE SIR PERCY SPENDER) 40

au sens et à l'effet de l’article 36 (5). Les termes de la lettre de la
Thaïlande portant cette date ne sauraient raisonnablement mener
à une autre conclusion. Si elle avait cru qu’à aucune époque anté-
rieure elle n'avait été soumise à la juridiction obligatoire de la pré-
sente Cour, il est tout à fait improbable qu’elle eût rédigé sa lettre
dans les termes qui s’y trouvent.

* * *

Le 20 mai 1950 la Thailande savait que la durée pour laquelle
sa déclaration de 1940 était prévue avait expiré. Elle savait qu’elle
ne pouvait dès lors se soumettre à la juridiction obligatoire de la
présente Cour que par une décision, prise librement et sans contrain-
te, d'accepter la juridiction de cette Cour aux termes de l’article 36:
ce qui ne pouvait être fait qu’en application du paragraphe 2 de cet
article. Les premières phrases du second alinéa de la lettre de la
Thaïlande établissent abondamment qu'elle en était pleinement
consciente.

Cette lettre était donc conçue comme conforme aux dispositions
de l’article 36 (2) du Statut de la présente Cour. La Thaïlande
reconnaît volontiers que son but était de se soumettre à la juridic-
tion obligatoire de la présente Cour.

Existe-t-il des raisons de forme ou de substance qui aient empêché
cet objectif d’être atteint ?

* * *

Le paragraphe 2 de l’article 36 ne pose aucune condition de forme.
Pourvu que le consentement à se soumettre à la juridiction de la
présente Cour aux termes de ce paragraphe soit clairement mani-
festé, peu importe la forme de la déclaration portant ceconsentement.

La Thaïlande a-t-elle donc clairement manifesté dans sa lettre
du 20 mai 1950 qu’elle consentait à reconnaître la juridiction de la
présente Cour ?

La réponse à cette question ressort de l'examen et de l'inter-
prétation des termes qu'elle a employés dans cette lettre.

La Cour a le devoir de s’assurer de l’intention de la Thaïlande.
Pour ce faire, il convient tout d’abord de donner aux termes em-
ployés leur sens naturel et ordinaire afin de voir s'ils signifient
quelque chose. Les termes dont s’est servi la Thaïlande doivent être
pris dans le sens général qui leur aurait été naturellement attribué
à l’époque où la lettre a été écrite. Et cette lettre doit toutefois être
interprétée en harmonie et non en contradiction avec l’objectif que
la Thaïlande se proposait à l’époque.

* * *

Aux termes de sa lettre du 20 mai 1950, la Thailande entendait

«renouveler » une certaine déclaration. Cette déclaration est

27
PREAH VIHÉAR {OP. IND. DE SIR PERCY SPENDER) 41

présentée comme «la déclaration précitée». La lettre a pour but de
renouveler ladite déclaration dans les limites et sous les mémes
conditions et réserves «qui étaient énoncées dans la première
déclaration du 20 septembre 1929 ».

Employés côte à côte, les termes «la déclaration précitée » et
«la première déclaration du 20 septembre 1920 » (sic) se réfèrent
évidemment à des déclarations différentes et non pas à la même
déclaration. La déclaration «précitée » qui était renouvelée était
apparemment celle de 1940 et non celle de 1920.

Quoi qu'il en soit, et sous queique angle que nous jes envisagions,
les mots « la déclaration précitée » se réfèrent à une déclaration dont
on croyait généralement en 1950, bien qu’elle visat la Cour perma-
nente, qu'elle s'était transformée, au moment où la Thaïlande était
devenue partie au Statut de ia présente Cour, en une acceptation
de la juridiction obligatoire de cette Cour par l’etfer de l’article 36
(5) de son Statut.

A l’époque où la déclaration de 1950 a été faite, aucun doute
n'aurait pu s'élever quant à ce que la Thaïlande eurcndait faire, ni
sur ce que les terrnes employés signifiaient. Il aurait été évident que
la Thaïlande, antérieurement sournise à la juridiction de la présente
Cour en vertu de sa déclaration de 1940 et par l'effet de l’article 36
(5) du Statut de cette Cour, reccnnaissait derechcef la inême juridic-
tion, conformément aux dispositions de l’article 36 (2) de ce Statut,
pour une nouvelle période de dix ans faisant suite à celle qui était
mentionnée dans sa déclaration de 1940. H serait apparu à ceux qui
lisaient la déclaration de rxG5c d'une "nanière naturelle et raisonnabie
qu'il ne s'agissait que d’un renouvellement ordinaire et sans détours
d’une obligation antérieure envers la rame Cour, et qui venait
d’expirer.

C’est exactement ainsi que la Thaïande désirait que sa déclaration
de 1950 fût comprise. Entendu dans ce sens le mot «renouveler »,
dont il a tant été parié en Vespéce, est à la fois juste et normal et
ne soulève, dans le contexte où i! a été empicyé, aucune difficulté.

Il est évident, et le fait n’est pas sans importance, que lorsque
la déclaration de 1950 a été rédigée la Thaïlande était en pussession
d’une lettre datée du 11 novembre 1949 qui lui avait été adressée
par le Greffier de la présente Cour et dont les termes sont les sui-
vants:

« Dans Vintérét du bon foncticnnernent de la Cour, j'ai l'honneur
de signaler 4... (votre) ... bienveillante attention qu'à la date du
3 mai 1940, par une déclaration faite en application de l'article 36
du Statut de la Cour permanente de Justice internationale et con-
sidérée comme étant encore en vigueur {article 36, paragraphe 5,
du Statut de la présente Cour), le Gouvernement de la Thaïlande
avait reconnu comme obligatoire la juridiction de la Cour dans les
conditions prévues à l'article 36 précité.

Cette acceptation, qui était vaiable pour une durée de dix ans,
expire le 2 mai 1950.»

28
PRÉAH VIHÉAR (OP. IND. DE SIR PERCY SPENDER) 42

*
* *

Fidèle comme je le suis aux vues exprimées dans l'opinion dissi-
dente collective de feu mon collègue sir Hersch Lauterpacht, de
M. Wellington Koo et de moi-même en l'affaire Israël c. Bulgarie
(C. I. J. Recueil 1959), je ne crois pas nécessaire de me demander
quelle serait la situation si, contrairement à ce qu’a cru la Thaïlande,
sa déclaration de 1940, conformément au raisonnement suivi par la
Cour en cette affaire, était devenue caduque et par conséquent
sans objet lors de la dissolution de la Cour permanente. J’estime,
pour les raisons qui figurent dans cette opinion dissidente collective,
qu’en devenant partie au Statut de la Cour du fait de son admission
aux Nations Unies en décembre 1946, la Thailande, comme elle le
croyait alors, s’est trouvée soumise a la juridiction obligatoire de la
présente Cour en vertu de l’article 36 (5) de son Statut et qu’elle
l’est restée jusqu’à l’expiration de la durée qui restait à courir à sa
déclaration de 1940.

A mon avis la lettre du 20 mai 1950 donnait effet à l'intention
de la Thaïlande et constituait une déclaration valable aux termes
de l’article 36 (2) du Statut de la présente Cour.

(Signé) Percy C. SPENDER.

29
